
	
		II
		110th CONGRESS
		1st Session
		S. 1502
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Conrad (for himself,
			 Mr. Roberts, Mr. Leahy, Mr.
			 Thune, Mr. Salazar,
			 Mr. Enzi, Mr.
			 Dorgan, Mr. Nelson of
			 Nebraska, Mr. Baucus,
			 Mr. Stevens, Mr. Kerry, and Mrs.
			 Clinton) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to encourage
		  owners and operators of privately-held farm, ranch, and forest land to
		  voluntarily make their land available for access by the public under programs
		  administered by States and tribal governments.
	
	
		1.Short titleThis Act may be cited as the
			 Voluntary Public Access and Wildlife
			 Habitat Incentive Program Act of 2007.
		2.FindingsCongress finds that—
			(1)according to the
			 United States Fish and Wildlife Service, in 2001, 82,000,000 individuals in the
			 United States aged 16 years and older participated in wildlife-related
			 recreation, including 48,000,000 individuals who hunted, and more than
			 66,000,000 who engaged in wildlife-related recreation such as observing,
			 feeding, or photographing wildlife, in the United States;
			(2)individuals who
			 participated in wildlife-related activities in 2001 spent—
				(A)an estimated
			 $56,000,000,000 on hunting and fishing equipment and supplies; and
				(B)more than
			 $28,000,000,000 on food, lodging, and transportation;
				(3)purchases of
			 hunting and fishing licenses, permits, and stamps and excise taxes on goods
			 used by hunters and fishers have generated billions of dollars for wildlife
			 conservation, research, and management;
			(4)the growing
			 public demand for hunting and fishing opportunities accessible to the public is
			 increasingly constrained by the limits on both public and private land
			 resources;
			(5)recreational
			 hunting and fishing—
				(A)provide essential
			 funding sources for—
					(i)wildlife habitat
			 development;
					(ii)the conservation
			 of wildlife;
					(iii)the
			 preservation of ecosystems; and
					(iv)effective
			 wildlife management; and
					(B)contribute to the
			 reduction of conflicts between people and wildlife;
				(6)limited public
			 access on private land has often frustrated and disappointed hunters, fishers,
			 and other naturalists and undermined the relationship between land owners and
			 the general public;
			(7)21 States and
			 several tribal governments have established successful but modest walk-in
			 programs to encourage public hunting on private farm, ranch, and forest land,
			 yet the demand for such voluntary access programs remains largely
			 unfulfilled;
			(8)traditional
			 agricultural production methods and markets have in recent years offered
			 limited income opportunities for farm, ranch and forest land owners and
			 operators; and
			(9)current proposals
			 to reform world agricultural trade favor the development of new methods to
			 support the income of agricultural producers that have minimal impact on
			 agricultural production and prices.
			3.Voluntary public
			 access and habitat incentive program
			(a)In
			 generalChapter 5 of subtitle D of title XII of the Food Security
			 Act of 1985 (16
			 U.S.C. 3839bb et seq.) is amended by adding at the end the
			 following:
				
					1240Q.Voluntary
				public access and habitat incentive program
						(a)In
				generalThe Secretary shall establish a voluntary public access
				program under which States and tribal governments may apply for grants to
				encourage owners and operators of privately-held farm, ranch, and forest land
				to voluntarily make that land available for access by the public for
				wildlife-dependent recreation, including hunting or fishing under programs
				administered by the States and tribal governments.
						(b)ApplicationsIn
				submitting applications for a grant under the program, a State or tribal
				government shall describe—
							(1)the benefits that
				the State or tribal government intends to achieve by encouraging public access
				to private farm and ranch land for—
								(A)hunting and
				fishing; and
								(B)to the maximum
				extent practicable, other recreational purposes; and
								(2)the methods that
				will be used to achieve those benefits.
							(c)PriorityIn
				approving applications and awarding grants under the program, the Secretary
				shall give priority to States and tribal governments that propose—
							(1)to maximize
				participation by offering a program the terms of which are likely to meet with
				widespread acceptance among landowners;
							(2)to ensure that
				land enrolled under the State or tribal government program has appropriate
				wildlife habitat;
							(3)to strengthen
				wildlife habitat improvement efforts on land enrolled in a special conservation
				reserve enhancement program described in section 1234(f)(4) by providing
				incentives to increase public hunting and other recreational access on that
				land; and
							(4)to use additional
				Federal, State, tribal government, or private resources in carrying out the
				program.
							(d)Relationship to
				other lawsNothing in this section preempts a State or tribal
				government law (including any State or tribal government liability law).
						(e)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
						.
			(b)FundingSection
			 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended by
			 adding at the end the following:
				
					(8)The voluntary
				public access program under section 1240Q, using, to the maximum extent
				practicable, $20,000,000 in each of fiscal years 2008 through
				2012.
					.
			4.Prevention of
			 excess base acresSection
			 1101(g)(2) of the Farm Security and Rural Investment Act of 2002
			 (7 U.S.C.
			 7911(g)(2)) is amended by striking subparagraph (C).
		
